Exhibit 10.3

 

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 23rd day of May, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Wilmington
Trust, National Association, a national banking association, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of May 1, 2013
(the “Pooling and Servicing Agreement”), and PrimeLending, a PlainsCapital
Company, a Texas corporation (“PrimeLending”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1A
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of January 30, 2011,
between Assignor and PrimeLending (the “Purchase Agreement”), as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

3.          PrimeLending hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and PrimeLending as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
PrimeLending with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PrimeLending that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PrimeLending that as of the date hereof:

 

(a)          Wilmington Trust, National Association, in its individual capacity
is a national banking association duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

7.          PrimeLending warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

3

 

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          PrimeLending is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)          PrimeLending has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of PrimeLending’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of PrimeLending’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which PrimeLending is now a party or by
which it is bound, or result in the violation of any law, rule, regulation,
order, judgment or decree to which PrimeLending or its property is subject. The
execution, delivery and performance by PrimeLending of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of PrimeLending. This
Agreement has been duly executed and delivered by PrimeLending and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of PrimeLending
enforceable against PrimeLending in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PrimeLending in connection with the execution, delivery or
performance by PrimeLending of this Agreement, or the consummation by it of the
transactions contemplated hereby.

 

Restated PrimeLending Representations and Warranties

 

8.          Pursuant to Section 32(d) of the Purchase Agreement, PrimeLending
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel
PrimeLending to repurchase Mortgage Loans pursuant to Section 7.03 of the
Purchase Agreement, subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below,
PrimeLending shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and PrimeLending had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.

 

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. PrimeLending agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder (as defined in the
Pooling and Servicing Agreement) pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will exercise all of
Assignee’s rights as Purchaser under the following section of the Purchase
Agreement:

 

Purchase Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c) Repurchase;
Substitution

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

5

 

 

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri,
New York or Texas, (iii) a day on which banks in the states of California,
Delaware, Maryland, Minnesota, Missouri, New York or Texas, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a) of the Purchase Agreement:

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

6

 

 

(a)          In the case of PrimeLending,

 

PrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

Phone: 972-248-7866

 

with a copy to the

 

General Counsel at the same address

 

(b)          In the case of Assignee,

 

Wilmington Trust, National Association

1100 North Market Street

Rodney Square North

Wilmington, DE 19890

Attention: Dorri Costello

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

 

7

 

 

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-7

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or PrimeLending may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
PrimeLending, respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by PrimeLending
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PrimeLending hereby consents to such
exercise and enforcement.

 

8

 

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Wilmington Trust, National Association (“Wilmington
Trust”) not in its individual capacity but solely as Trustee on behalf of the
trust created by the Pooling and Servicing Agreement referred to herein (the
“Trust”) in the exercise of the powers and authority conferred upon and vested
in it, and as directed in the Pooling and Servicing Agreement, (ii) each of the
undertakings and agreements herein made on behalf of the Assignee is made and
intended not as a personal undertaking or agreement of or by Wilmington Trust
but is made and intended for purposes of binding only the Trust, (iii) nothing
herein contained shall be construed as creating any liability on the part of
Wilmington Trust, individually or personally, to perform any covenant either
express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Wilmington Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Assignor
under the Purchase Agreement, as modified or supplemented by this Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

20.         Master Servicer. PrimeLending hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of PrimeLending
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

PrimeLending shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #46446300, Sequoia Mortgage Trust 2013-7 Distribution Account

 

21.         PrimeLending acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, PrimeLending shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 

22.         Rule 17g-5 Compliance. PrimeLending hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-7” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
PrimeLending in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. PrimeLending shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between PrimeLending, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to PrimeLending
or (ii) such Rating Agency’s or NRSRO’s evaluation of PrimeLending’s operations
in general; provided, however, that PrimeLending shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or
(y) such information has already been provided to the Rule 17g-5 Information
Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor       By: /s/ William
J. Moliski   Name: William J. Moliski   Title: Authorized Officer       SEQUOIA
RESIDENTIAL FUNDING, INC.   Depositor       By: /s/ William J. Moliski   Name:
William J. Moliski   Title: Authorized Officer       Wilmington Trust, National
Association,   not in its individual capacity but solely as Trustee,   Assignee
      By: /s/ Dorri Costello   Name: Dorri Costello   Title: Assistant Vice
President       PRIMELENDING, A PLAINSCAPITAL COMPANY       By: /s/ Scott Eggen
  Name: Scott Eggen   Title: EVP Capital Markets

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby   Title: Vice President  

 

Signature Page – Assignment of Representations and Warranties – PrimeLending
(SEMT 2013-7)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 

  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator Loan Purpose 1 1000383 0.002500
    Prime Lending   10000011382 1 1 0 7 2 1000383 0.002500     Prime Lending  
10000011345 1 1 0 6 3 1000383 0.002500     Prime Lending   10000011010 1 1 0 9 4
1000383 0.002500     Prime Lending   10000010900 1 1 0 7 5 1000383 0.002500    
Prime Lending   10000010780 1 1 0 7 6 1000383 0.002500     Prime Lending  
10000010736 1 1 0 7 7 1000383 0.002500     Prime Lending   10000010369 1 1 0 9 8
1000383 0.002500     Prime Lending   10000010222 1 1 0 7 9 1000383 0.002500    
Prime Lending   10000010219 1 1 0 7 10 1000383 0.002500     Prime Lending  
10000010216 1 1 0 6 11 1000383 0.002500     Prime Lending   10000010136 1 1 0 9
12 1000383 0.002500     Prime Lending   10000010121 1 1 0 7 13 1000383 0.002500
    Prime Lending   10000010043 1 1 0 9 14 1000383 0.002500     Prime Lending  
10000010039 1 1 0 9 15 1000383 0.002500     Prime Lending   10000010032 1 1 0 7
16 1000383 0.002500     Prime Lending   10000010030 1 1 0 9 17 1000383 0.002500
    Prime Lending   10000010019 1 1 0 9 18 1000383 0.002500     Prime Lending  
10000009859 1 1 0 7 19 1000383 0.002500     Prime Lending   10000009795 1 1 0 6
20 1000383 0.002500     Prime Lending   10000009786 1 1 0 7 21 1000383 0.002500
    Prime Lending   10000009710 1 1 0 7 22 1000383 0.002500     Prime Lending  
10000009690 1 1 0 9 23 1000383 0.002500     Prime Lending   10000009620 1 1 0 9
24 1000383 0.002500     Prime Lending   10000009538 1 1 0 7 25 1000383 0.002500
    Prime Lending   10000009536 1 1 0 7 26 1000383 0.002500     Prime Lending  
10000009447 1 1 0 9 27 1000383 0.002500     Prime Lending   10000009337 1 1 0 9
28 1000383 0.002500     Prime Lending   10000009291 1 1 0 9 29 1000383 0.002500
    Prime Lending   10000009208 1 1 0 7 30 1000383 0.002500     Prime Lending  
10000009201 1 1 0 3 31 1000383 0.002500     Prime Lending   10000008902 1 1 0 9
32 1000383 0.002500     Prime Lending   10000008842 1 1 0 7 33 1000383 0.002500
    Prime Lending   10000008835 1 1 0 9 34 1000383 0.002500     Prime Lending  
10000008719 1 1 0 7 35 1000383 0.002500     Prime Lending   10000008716 1 1 0 9
36 1000383 0.002500     Prime Lending   10000008611 1 1 0 9 37 1000383 0.002500
    Prime Lending   10000008529 1 1 0 3 38 1000383 0.002500     Prime Lending  
10000008527 1 1 0 9 39 1000383 0.002500     Prime Lending   10000008301 1 1 0 3
40 1000383 0.002500     Prime Lending   10000008299 1 1 0 3 41 1000383 0.002500
    Prime Lending   10000008294 1 1 0 9 42 1000383 0.002500     Prime Lending  
10000008222 1 1 0 9 43 1000383 0.002500     Prime Lending   10000007538 1 1 0 9
44 1000383 0.002500     Prime Lending   10000006454 1 1 0 9 45 1000383 0.002500
    Prime Lending   10000006289 1 1 0 9

  

  12 13 14 15 16 17 18 19 20 21   Cash Out Amount Total Origination and Discount
Points Covered/High Cost Loan Indicator Relocation Loan Indicator Broker
Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) 1           1 4 0     2           1 4 0     3           1 0 0     4    
      1 4 0     5           1 4 0     6           1 4 0     7           1 0 0  
  8           1 1 0     9           1 0 0     10           1 4 0     11        
  1 0 0     12           1 4 0     13           1 4 0     14           1 0 0    
15           1 4 0     16           1 0 0     17           1 4 0     18        
  1 4 0     19           1 0 0     20           1 0 0     21           1 4 0    
22           1 0 0     23           1 4 0     24           1 4 0     25        
  1 4 0     26           1 4 0     27           1 4 0     28           1 0 0    
29           1 4 0     30           1 4 0     31           1 4 0     32        
  1 4 0     33           1 0 0     34           1 0 0     35           1 0 0    
36           1 0 0     37           1 0 0     38           1 0 0     39        
  1 0 0     40           1 0 0     41           1 4 0     42           1 0 0    
43           1 0 0     44           1 4 0     45           1 4 0    



 

  22 23 24 25 26 27 28 29 30   Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1   0.00   20130405 628000.00 0.038750 360 360 20130601 2   0.00  
20130401 902000.00 0.040000 360 360 20130501 3   0.00   20130404 628000.00
0.040000 360 360 20130601 4   0.00   20130321 700000.00 0.038750 360 360
20130501 5   0.00   20130405 1218750.00 0.037500 360 360 20130601 6   0.00  
20130401 944000.00 0.040000 360 360 20130601 7   0.00   20130313 668000.00
0.036250 360 360 20130501 8   0.00   20130405 480000.00 0.037500 360 360
20130601 9   0.00   20130322 756000.00 0.033750 360 360 20130501 10   0.00  
20130325 776450.00 0.033750 360 360 20130501 11   0.00   20130328 819000.00
0.038750 360 360 20130501 12   0.00   20130328 456000.00 0.040000 360 360
20130501 13   0.00   20130314 650000.00 0.038750 360 360 20130501 14   0.00  
20130401 993000.00 0.038750 360 360 20130501 15   0.00   20130327 608000.00
0.036250 360 360 20130501 16   0.00   20130325 580000.00 0.041250 360 360
20130501 17   0.00   20130320 735000.00 0.041250 360 360 20130501 18   0.00  
20130314 770000.00 0.036250 360 360 20130501 19   0.00   20130322 728000.00
0.038750 360 360 20130501 20   0.00   20130328 527800.00 0.042500 360 360
20130501 21   0.00   20130325 568800.00 0.038750 360 360 20130501 22   0.00  
20130321 435000.00 0.037500 360 360 20130501 23   0.00   20130315 716800.00
0.038750 360 360 20130501 24   0.00   20130325 448000.00 0.036250 360 360
20130501 25   0.00   20130312 576000.00 0.036250 360 360 20130501 26   350000.00
  20130321 657800.00 0.037500 360 360 20130501 27   50000.00   20130322
582000.00 0.041250 360 360 20130501 28   0.00   20130319 969700.00 0.040000 360
360 20130501 29   0.00   20130320 547500.00 0.040000 360 360 20130501 30   0.00
  20130320 639400.00 0.038750 360 360 20130501 31   0.00   20130307 546000.00
0.042500 360 360 20130501 32   0.00   20130322 543750.00 0.037500 360 360
20130501 33   0.00   20130320 569750.00 0.037500 360 360 20130501 34   0.00  
20130320 520750.00 0.036250 360 360 20130501 35   0.00   20130318 537750.00
0.037500 360 360 20130501 36   0.00   20130320 682500.00 0.037500 360 360
20130501 37   0.00   20130314 510000.00 0.037500 360 360 20130501 38   0.00  
20130318 564850.00 0.037500 360 360 20130501 39   0.00   20130403 695450.00
0.038750 360 360 20130601 40   0.00   20130312 535000.00 0.036250 360 360
20130501 41   0.00   20130314 780000.00 0.038750 360 360 20130501 42   0.00  
20130315 1036500.00 0.037500 360 360 20130501 43   0.00   20130325 694000.00
0.036250 360 360 20130501 44   0.00   20130326 865000.00 0.038750 360 360
20130501 45   100000.00   20130325 710000.00 0.040000 360 360 20130501



 

  31 32 33 34 35 36 37 38 39 40 41   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days 1 1 0 0   628000.00 0.038750 2953.09 20130401 0 0   2 1 0 0   900700.38
0.040000 4306.29 20130401 0 0   3 1 0 0   628000.00 0.040000 2998.17 20130401 0
0   4 1 0 0   698968.76 0.038750 3291.66 20130401 0 0   5 1 0 0   1218750.00
0.037500 5644.22 20130401 0 0   6 1 0 0   944000.00 0.040000 4506.80 20130401 0
0   7 1 0 0   666786.50 0.036250 3046.42 20130401 0 0   8 1 0 0   480000.00
0.037500 2222.95 20130401 0 0   9 1 0 0   754784.00 0.033750 3342.25 20130401 0
0   10 1 0 0   775201.11 0.033750 3432.66 20130401 0 0   11 1 0 0   817793.45
0.038750 3851.24 20130401 0 0   12 1 0 0   455342.99 0.040000 2177.01 20130401 0
0   13 1 0 0   649042.42 0.038750 3056.54 20130401 0 0   14 1 0 0   991537.11
0.038750 4669.45 20130401 0 0   15 1 0 0   607063.88 0.036250 2772.79 20130401 0
0   16 1 0 0   579182.78 0.041250 2810.97 20130401 0 0   17 1 0 0   733964.38
0.041250 3562.18 20130401 0 0   18 1 0 0   768814.44 0.036250 3511.60 20130401 0
0   19 1 0 0   726927.50 0.038750 3423.33 20130401 0 0   20 1 0 0   527072.83
0.042500 2596.46 20130401 0 0   21 1 0 0   567962.04 0.038750 2674.71 20130401 0
0   22 1 0 0   434344.83 0.037500 2014.55 20130401 0 0   23 1 0 0   715744.01
0.038750 3370.66 20130401 0 0   24 1 0 0   447310.22 0.036250 2043.11 20130401 0
0   25 1 0 0   575113.14 0.036250 2626.86 20130401 0 0   26 1 0 0   656809.26
0.037500 3046.37 20130401 0 0   27 1 0 0   581179.97 0.041250 2820.66 20130401 0
0   28 1 0 0   968302.83 0.040000 4629.50 20130401 0 0   29 1 0 0   546711.15
0.040000 2613.85 20130401 0 0   30 1 0 0   638458.03 0.038750 3006.70 20130401 0
0   31 1 0 0   545247.76 0.042500 2685.99 20130401 0 0   32 1 0 0   542931.03
0.037500 2518.19 20130401 0 0   33 1 0 0   568891.87 0.037500 2638.60 20130401 0
0   34 1 0 0   519948.21 0.036250 2374.89 20130401 0 0   35 1 0 0   536940.07
0.037500 2490.40 20130401 0 0   36 1 0 0   681472.05 0.037500 3160.76 20130401 0
0   37 1 0 0   509231.86 0.037500 2361.89 20130401 0 0   38 1 0 0   563731.33
0.037500 2615.91 20130401 0 0   39 1 0 0   695450.00 0.038750 3270.26 20130401 0
0   40 1 0 0   534176.28 0.036250 2439.87 20130401 0 0   41 1 0 0   778850.90
0.038750 3667.85 20130401 0 0   42 1 0 0   1034938.87 0.037500 4800.19 20130401
0 0   43 1 0 0   692931.46 0.036250 3165.00 20130401 0 0   44 1 0 0   863725.68
0.038750 4067.55 20130401 0 0   45 1 0 0   708977.02 0.040000 3389.65 20130401 0
0  

  

  42 43 44 45 46 47 48 49 50 51 52   Gross Margin ARM Round Flag ARM Round
Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) 1                       2                       3                  
    4                       5                       6                       7  
                    8                       9                       10          
            11                       12                       13                
      14                       15                       16                      
17                       18                       19                       20  
                    21                       22                       23        
              24                       25                       26              
        27                       28                       29                    
  30                       31                       32                       33
                      34                       35                       36      
                37                       38                       39            
          40                       41                       42                  
    43                       44                       45                      

  

  53 54 55 56 57 58 59 60 61 62 63   Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast 1                       2                       3  
                    4                       5                       6          
            7                       8                       9                  
    10                       11                       12                      
13                       14                       15                       16  
                    17                       18                       19        
              20                       21                       22              
        23                       24                       25                    
  26                       27                       28                       29
                      30                       31                       32      
                33                       34                       35            
          36                       37                       38                  
    39                       40                       41                      
42                       43                       44                       45  
                   

  

  64 65 66 67 68 69 70 71 72 73   Initial Minimum
Payment Current Minimum
Payment Prepayment
Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary
Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag 1         0   270 2   0 2         0   470 1   1 3         0   431 1   0 4  
      0   115 1   0 5         0   306 1   0 6         0   288 2   0 7         0
  301 1   0 8         0   231 1   0 9         0   480 1   0 10         0   258 1
  0 11         0   443 1   0 12         0   378 2   1 13         0   117 1   1
14         0   207 1   0 15         0   413 1   0 16         0   545 3   0 17  
      0   239 1   0 18         0   576 1   0 19         0   364 1   0 20        
0   295 2   1 21         0   310 1   1 22         0   246 1   0 23         0  
322 2   1 24         0   189 2   0 25         0   110 1   0 26         0   204 1
  0 27         0   203 1   0 28         0   347 3   1 29         0   552 1   0
30         0   278 1   0 31         0   293 1   0 32         0   377 1   0 33  
      0   321 1   0 34         0   318 1   0 35         0   294 1   0 36        
0   359 2   1 37         0   332 1   0 38         0   256 1   0 39         0  
285 1   0 40         0   81 1   0 41         0   87 2   1 42         0   290 1  
1 43         0   297 1   1 44         0   217 1   0 45         0   26 1   1

  

  74 75 76 77 78 79 80 81 82 83 84   Current
‘Other’
Monthly
Payment Length of
Employment:
Borrower Length of
Employment:
Co-
Borrower Years
in
Home FICO
Model
Used Most
Recent
FICO
Date Primary
Wage
Earner
Original
FICO:
Equifax Primary
Wage
Earner
Original
FICO:
Experian Primary
Wage
Earner
Original
FICO:
TransUnion Secondary
Wage
Earner
Original
FICO:
Equifax Secondary
Wage
Earner
Original
FICO:
Experian 1   1 6 0 1             2   7 20 0 1             3   3 0 2.25 1        
    4   0   0 1             5   1 5.5 0 1             6   2.75   0 1            
7   18 8 6 1             8   8 3.25 0 1             9   0   0 1             10  
0   0 1             11   9 13 1.25 1             12   3 3 0 1             13  
9.5   4 1             14   11.75 11 2.75 1             15   2.5   0 1          
  16   13.75 23.5 9.5 1             17   10   10 1             18   0.75   0 1  
          19   6   0 1             20   13   0 1             21   18.5 7 0 1    
        22   0   10 1             23   21   5.5 1             24   0.25   0 1  
          25   0   0 1             26   9   1.5 1             27   6.75   5 1  
          28   25 25 7.5 1             29   10 27 0 1             30   26   19 1
            31   19   4 1             32   9.25   0 1             33   6.75  
3.25 1             34   0   0 1             35   13   3 1             36   7 15
6 1             37   33   12 1             38   0   6.25 1             39   2.25
  5.5 1             40   0   10 1             41   32   6 1             42   21
4 2.5 1             43   0.25 8 10.25 1             44   22.5   15 1            
45   34   12 1            



 

  85 86 87 88 89 90 91 92 93 94 95 96   Secondary
Wage
Earner
Original
FICO: TransUnion Original
Primary Borrower
FICO Most
Recent
Primary
Borrower
FICO Most
Recent
Co-
Borrower
FICO Most
Recent
FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit
Report:
Longest
Trade
Line Credit
Report:
Maximum
Trade
Line Credit
Report:
Number
of
Trade
Lines 1   780                     2   745                     3   748          
          4   799                     5   785                     6   724      
              7   778                     8   779                     9   783  
                  10   798                     11   793                     12  
725                     13   759                     14   739                  
  15   793                     16   799                     17   729            
        18   738                     19   793                     20   775      
              21   727                     22   788                     23   766
                    24   795                     25   748                     26
  758                     27   789                     28   740                
    29   733                     30   767                     31   781          
          32   804                     33   706                     34   768    
                35   809                     36   787                     37  
777                     38   801                     39   746                  
  40   796                     41   763                     42   797            
        43   788                     44   744                     45   739      
             



 

  97 98 99 100 101 102 103 104   Credit Line
Usage
Ratio Most Recent 12-
month Pay
History Months
Bankruptcy Months
Foreclosure Primary
Borrower
Wage Income Co-Borrower
Wage
Income Primary
Borrower
Other Income Co-Borrower
Other
Income 1   000000000000     11666.67 8571.33 0.00 0.00 2   000000000000    
7697.87 7464.74 0.00 0.00 3   000000000000     19833.33 0.00 7849.92 0.00 4  
000000000000     13672.25 838.80 0.00 0.00 5   000000000000     0.00 35462.00
0.00 0.00 6   000000000000     22500.00   0.00   7   000000000000     10002.50
4893.58 0.00 0.00 8   000000000000     8419.17 16737.50 0.00 0.00 9  
000000000000     20000.00 0.00 0.00 0.00 10   000000000000     17916.00   0.00  
11   000000000000     8925.28 4977.85 0.00 0.00 12   000000000000     19066.67
0.00 0.00 0.00 13   000000000000     17801.88 0.00 0.00 0.00 14   000000000000  
  39583.33 5076.75 0.00 0.00 15   000000000000     13333.34   0.00   16  
000000000000     8335.73 7090.28 0.00 0.00 17   000000000000     47419.50   0.00
  18   000000000000     15834.00 0.00 0.00 0.00 19   000000000000     17083.34
0.00 0.00 0.00 20   000000000000     20011.00   0.00   21   000000000000    
17027.14 0.00 0.00 0.00 22   000000000000     2233.80 1650.80 7219.99 0.00 23  
000000000000     38263.42   0.00   24   000000000000     13333.34 0.00 0.00 0.00
25   000000000000     24999.99 0.00 0.00 0.00 26   000000000000     33574.19
0.00 0.00 0.00 27   000000000000     13337.68 0.00 0.00 0.00 28   000000000000  
  19985.08 19985.08 0.00 0.00 29   000000000000     10610.17 22138.89 0.00 0.00
30   000000000000     20500.00 0.00 0.00 0.00 31   000000000000     9789.94  
1285.00   32   000000000000     17111.00   0.00   33   000000000000     12708.32
  3583.33   34   000000000000     18829.87   0.00   35   000000000000    
11041.65   0.00   36   000000000000     1251.79 18961.67 0.00 0.00 37  
000000000000     30333.33   0.00   38   000000000000     3109.96 0.00 10627.37
0.00 39   000000000000     14704.58 0.00 0.00 0.00 40   000000000000     2178.78
  12900.00   41   000000000000     36000.00   0.00   42   000000000000    
22624.33 0.00 0.00 0.00 43   000000000000     2228.50 7324.66 0.00 0.00 44  
000000000000     9211.50   7115.58   45   000000000000     8882.67 5788.03 0.00
0.00



 

  105 106 107 108 109 110 111 112 113   All Borrower
Wage
Income All Borrower
Total
Income 4506-T
Indicator Borrower
Income
Verification
Level Co-Borrower
Income
Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower
Asset
Verification Co-
Borrower
Asset
Verification 1 20238.00 20238.00 1 5   3   4   2 15162.61 15162.61 1 5   3   4  
3 19833.33 27683.25 1 5   3   4   4 14511.05 14511.05 1 5   3   4   5 35462.00
35462.00 1 5   3   4   6 22500.00 22500.00 1 5   3   4   7 14896.08 14896.08 1 5
  3   4   8 25156.67 25156.67 1 5   3   4   9 20000.00 20000.00 1 5   3   4   10
17916.00 17916.00 1 5   3   4   11 13903.13 13903.13 1 5   3   4   12 19066.67
19066.67 1 5   3   4   13 17801.88 17801.88 1 5   3   4   14 44660.08 44660.08 1
5   3   4   15 13333.34 13333.34 1 5   3   4   16 15426.01 15426.01 1 5   3   4
  17 47419.50 47419.50 1 5   3   4   18 15834.00 15834.00 1 5   3   4   19
17083.34 17083.34 1 5   3   4   20 20011.00 20011.00 1 5   3   4   21 17027.14
17027.14 1 5   3   4   22 3884.60 11104.59 1 5   3   4   23 38263.42 38263.42 1
5   3   4   24 13333.34 13333.34 1 5   3   4   25 24999.99 24999.99 1 5   3   4
  26 33574.19 33574.19 1 5   3   4   27 13337.68 13337.68 1 5   3   4   28
39970.16 39970.16 1 5   3   4   29 32749.06 32749.06 1 5   3   4   30 20500.00
20500.00 1 5   3   4   31 9789.94 11074.94 1 5   3   4   32 17111.00 17111.00 1
5   3   4   33 12708.32 16291.65 1 5   3   4   34 18829.87 18829.87 1 5   3   4
  35 11041.65 11041.65 1 5   3   4   36 20213.46 20213.46 1 5   3   4   37
30333.33 30333.33 1 5   3   4   38 3109.96 13737.33 1 5   3   4   39 14704.58
14704.58 1 5   3   4   40 2178.78 15078.78 1 5   3   4   41 36000.00 36000.00 1
5   3   4   42 22624.33 22624.33 1 5   3   4   43 9553.16 9553.16 1 5   3   4  
44 9211.50 16327.08 1 5   3   4   45 14670.70 14670.70 1 5   3   4  

  

  114 115 116 117 118 119 120 121 122   Liquid /
Cash
Reserves Monthly
Debt All
Borrowers Originator
DTI Fully
Indexed
Rate Qualification
Method Percentage
of
Down
Payment
from
Borrower
Own
Funds City State Postal
Code 1 293195.30 5743.40 0.283793     100.000000 SAN DIEGO CA 92127 2 211615.19
6015.36 0.396723     100.000000 STUDIO CITY CA 91607 3 323261.68 5863.98
0.211824       SCOTTSDALE AZ 85262 4 1039630.80 4651.44 0.320545     100.000000
DAVIS CA 95618 5 193210.05 8780.92 0.247615     100.000000 AUSTIN TX 78703 6
134985.01 8731.44 0.388064     100.000000 AUSTIN TX 78746 7 85251.33 4828.04
0.324115       DALLAS TX 75205 8 174424.67 4960.29 0.197176     100.000000
DEERFIELD IL 60015 9 276051.67 5794.16 0.289708     100.000000 CARLSBAD CA 92011
10 100836.44 5412.08 0.302081     100.000000 PLANO TX 75093 11 47308.02 5215.88
0.375159       LOS ANGELES CA 90039 12 49198.08 5333.63 0.279736     100.000000
CHANDLER AZ 85249 13 72886.64 4924.64 0.276636       SAN DIEGO CA 92116 14
236608.66 6710.80 0.150264       DELAWARE OH 43015 15 102764.43 3782.96 0.283722
    100.000000 GREENWOOD VILLAGE CO 80111 16 110008.74 5378.32 0.348653      
SALINAS CA 93908 17 151604.14 6442.32 0.135858       HINSDALE IL 60521 18
97456.89 6434.34 0.406362     100.000000 SANTA CLARITA CA 91387 19 264725.92
4547.82 0.266214     100.000000 SILVERADO CA 92676 20 499217.97 7310.92 0.365345
    100.000000 INCLINE VILLAGE NV 89451 21 180922.86 6828.63 0.401044    
100.000000 DALLAS TX 75214 22 1024805.60 5119.07 0.460987       IRVING TX 75038
23 115005.30 10812.25 0.282574       DALLAS TX 75287 24 75636.98 4147.18
0.311038     100.000000 FAIR OAKS RANCH TX 78015 25 814635.04 8587.67 0.343507  
  100.000000 CARLSBAD CA 92009 26 1113116.48 6345.32 0.188994       WESTFIELD NJ
07090 27 72631.60 4718.19 0.353749       NOBLESVILLE IN 46062 28 499302.53
12988.82 0.324963       BRECKENRIDGE CO 80424 29 279026.71 6385.84 0.194993    
100.000000 PANAMA CITY BEACH FL 32413 30 730395.03 6193.44 0.302119      
HOUSTON TX 77098 31 55054.81 4509.41 0.407172       SPRING TX 77379 32 138667.88
4601.71 0.268933     100.000000 AUSTIN TX 78701 33 44388.37 5773.60 0.354390    
  HOUSTON TX 77055 34 2524155.72 6150.49 0.326635     100.000000 IRVING TX 75038
35 79188.95 4462.83 0.404181       HOUSTON TX 77096 36 65743.39 5631.31 0.278592
      KANSAS CITY MO 64110 37 836449.51 8969.32 0.295692       DALLAS TX 75230
38 62357.09 4362.77 0.317585       HOUSTON TX 77019 39 92289.63 5890.23 0.400571
      HOUSTON TX 77025 40 2404980.76 5546.37 0.367826       DALLAS TX 75230 41
47835.03 14470.34 0.401954       GREENSBORO NC 27455 42 225239.06 8208.47
0.362816       UNIVERSITY PARK TX 75225 43 156004.83 4562.69 0.477611      
AUSTIN TX 78704 44 300791.55 6040.01 0.369938       BARRINGTON IL 60010 45
315891.96 6153.36 0.419432       SCITUATE MA 02066

  

  123 124 125 126 127 128 129 130 131 132   Property
Type Occupancy Sales
Price Original
Appraised
Property
Value Original
Property
Valuation
Type Original
Property
Valuation
Date Original
Automated
Valuation
Model
(AVM)
Model
Name Original
AVM
Confidence
Score Most
Recent
Property
Value2 Most
Recent
Property
Valuation
Type 1 7 1 785000.00 785000.00 3 20130314         2 1 1 1203500.00 1203500.00 3
20130321         3 7 1   980000.00 3 20130322         4 1 1 875000.00 880000.00
3 20130305         5 1 1 1625000.00 1635000.00 3 20130319         6 1 1
1180000.00 1195000.00 3 20130318         7 1 1   990000.00 3 20130226         8
1 1 600000.00 630000.00 3 20130313         9 7 1 945000.00 950000.00 3 20130306
        10 7 1 970618.00 975000.00 3 20130311         11 1 1   1110000.00 3
20130302         12 7 1 570000.00 575000.00 3 20130222         13 1 1  
1000000.00 3 20130228         14 7 1   1325000.00 3 20130307         15 7 1
760000.00 760000.00 3 20130305         16 1 1   730000.00 3 20130225         17
1 1   940000.00 3 20130128         18 7 1 1100000.00 1100000.00 3 20130222      
  19 1 1 910000.00 915000.00 3 20130301         20 1 2 703750.00 750000.00 3
20130227         21 1 1 711000.00 745000.00 3 20130221         22 7 1  
613000.00 3 20130302         23 7 1   896000.00 3 20130218         24 7 1
560000.00 561000.00 3 20130307         25 7 1 967980.00 950000.00 3 20130225    
    26 1 1   2300000.00 3 20130211         27 7 1   790000.00 3 20130221        
28 7 2   1400000.00 3 20130204         29 7 2 730000.00 740000.00 3 20130217    
    30 1 1   1150000.00 3 20130218         31 7 1   690000.00 3 20130211        
32 4 1 725000.00 726000.00 3 20130213         33 1 1   950000.00 3 20130212    
    34 7 1 717758.00 745000.00 3 20130207         35 7 1   885000.00 3 20130220
        36 7 1   975000.00 98 20130209         37 1 1   820000.00 3 20130206    
    38 1 1   875000.00 3 20130201         39 1 1   993500.00 3 20130130        
40 7 1   896000.00 3 20130205         41 7 1   975000.00 3 20130204         42 1
1   1900000.00 3 20130124         43 1 1   1010000.00 3 20130114         44 1 1
  1700000.00 3 20130111         45 13 1   1360000.00 3 20121126        



 

  133 134 135 136 137 138 139 140 141 142   Most
Recent
Property
Valuation
Date Most
Recent
AVM
Model
Name Most
Recent
AVM
Confidence
Score Original CLTV Original
LTV Original
Pledged
Assets Mortgage
Insurance
Company
Name Mortgage
Insurance
Percent MI: Lender
or
Borrower
Paid? Pool
Insurance
Co.
Name 1       0.800000 0.800000 0 0 0     2       0.749400 0.749400 0 0 0     3  
    0.640800 0.640800 0 0 0     4       0.800000 0.800000 0 0 0     5      
0.750000 0.750000 0 0 0     6       0.800000 0.800000 0 0 0     7       0.674700
0.674700 0 0 0     8       0.800000 0.800000 0 0 0     9       0.800000 0.800000
0 0 0     10       0.799900 0.799900 0 0 0     11       0.737800 0.737800 0 0 0
    12       0.800000 0.800000 0 0 0     13       0.650000 0.650000 0 0 0     14
      0.749400 0.749400 0 0 0     15       0.800000 0.800000 0 0 0     16      
0.794500 0.794500 0 0 0     17       0.781900 0.781900 0 0 0     18      
0.700000 0.700000 0 0 0     19       0.800000 0.800000 0 0 0     20      
0.749900 0.749900 0 0 0     21       0.800000 0.800000 0 0 0     22      
0.709600 0.709600 0 0 0     23       0.800000 0.800000 0 0 0     24      
0.800000 0.800000 0 0 0     25       0.606300 0.606300 0 0 0     26      
0.438100 0.286000 0 0 0     27       0.800000 0.736700 0 0 0     28      
0.692600 0.692600 0 0 0     29       0.750000 0.750000 0 0 0     30      
0.556000 0.556000 0 0 0     31       0.791300 0.791300 0 0 0     32      
0.750000 0.750000 0 0 0     33       0.599700 0.599700 0 0 0     34      
0.725500 0.725500 0 0 0     35       0.607600 0.607600 0 0 0     36      
0.700000 0.700000 0 0 0     37       0.621900 0.621900 0 0 0     38      
0.645500 0.645500 0 0 0     39       0.700000 0.700000 0 0 0     40      
0.597000 0.597000 0 0 0     41       0.800000 0.800000 0 0 0     42      
0.545500 0.545500 0 0 0     43       0.687100 0.687100 0 0 0     44      
0.508800 0.508800 0 0 0     45       0.595500 0.522000 0 0 0    

  

  143 144 145 146 147 148 149 150 151   Pool
Insurance
Stop
Loss % MI
Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective
Payment
Date Total
Capitalized
Amount Total
Deferred
Amount Pre-
Modification
Interest
(Note)
Rate Pre-
Modification
P&I
Payment 1                   2                   3                   4          
        5                   6                   7                   8          
        9                   10                   11                   12        
          13                   14                   15                   16    
              17                   18                   19                   20
                  21                   22                   23                  
24                   25                   26                   27              
    28                   29                   30                   31          
        32                   33                   34                   35      
            36                   37                   38                   39  
                40                   41                   42                  
43                   44                   45                  

  

  152 153 154 155 156 157 158 159 160 161   Pre-
Modification
Initial
Interest
Rate
Change Downward
Cap Pre-
Modification
Subsequent Interest
Rate Cap Pre-
Modification
Next Interest Rate
Change Date Pre-
Modification
I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of

Modifications Cash
To/From
Brrw at
Closing Brrw -
Yrs at in
Industry CoBrrw -
Yrs at
in Industry 1                 10 6 2                 7 20 3                 3 0
4                 0   5                 8   6                 8   7            
    18 8 8                 8 4 9                 15   10                 20   11
                15 13 12                 28 3 13                 15   14        
        29 25 15                 9   16                 13.75 23.5 17          
      20   18                 30   19                 6   20                 13
  21                 19 10 22                 0   23                 21   24    
            21   25                 31   26                 24   27            
    6.75   28                 25 25 29                 10 27 30                
41   31                 36   32                 9.25   33                 25  
34                 11   35                 16   36                 7 16 37      
          33   38                 0   39                 12   40                
0   41                 32   42                 21 10 43                 8 26 44
                0   45                 34  

  

  162 163 164 165 166 167 168 169 170 171 172   Junior Mortgage Drawn
Amount Maturity Date Primary
Borrower
Wage
Income
(Salary) Primary
Borrower
Wage
Income
(Bonus) Primary
Borrower
Wage
Income
(Commission) Co-
Borrower
Wage
Income
(Salary) Co-
Borrower
Wage
Income
(Bonus) Co-Borrower
Wage Income
(Commission) Originator
Doc
Code RWT
Income
Verification RWT Asset
Verification 1 0 20430501 11666.67 0 0 8571.33 0 0 Full Two Years Two Months 2 0
20430401 7697.87 0 0 7464.74 0 0 Full Two Years Two Months 3 0 20430501 19833.33
7849.92 0 0 0 0 Full Two Years Two Months 4 0 20430401 13672.25 0 0 838.8 0 0
Full Two Years Two Months 5 0 20430501 0 0 0 35462 0 0 Full Two Years Two Months
6 0 20430501 22500 0 0 0 0 0 Full Two Years Two Months 7 0 20430401 10002.5 0 0
4893.58 0 0 Full Two Years Two Months 8 0 20430501 8419.17 0 0 16737.5 0 0 Full
Two Years Two Months 9 0 20430401 20000 0 0 0 0 0 Full Two Years Two Months 10 0
20430401 17916 0 0 0 0 0 Full Two Years Two Months 11 0 20430401 8925.28 0 0
4977.85 0 0 Full Two Years Two Months 12 0 20430401 19066.67 0 0 0 0 0 Full Two
Years Two Months 13 0 20430401 17801.88 0 0 0 0 0 Full Two Years Two Months 14 0
20430401 39583.33 0 0 5076.75 0 0 Full Two Years Two Months 15 0 20430401
13333.34 0 0 0 0 0 Full Two Years Two Months 16 0 20430401 8335.73 0 0 7090.28 0
0 Full Two Years Two Months 17 0 20430401 47419.5 0 0 0 0 0 Full Two Years Two
Months 18 0 20430401 15834 0 0 0 0 0 Full Two Years Two Months 19 0 20430401
17083.34 0 0 0 0 0 Full Two Years Two Months 20 0 20430401 20011 0 0 0 0 0 Full
Two Years Two Months 21 0 20430401 17027.14 0 0 0 0 0 Full Two Years Two Months
22 0 20430401 2233.8 0 0 1650.8 0 0 Full Two Years Two Months 23 0 20430401
38263.42 0 0 0 0 0 Full Two Years Two Months 24 0 20430401 13333.34 0 0 0 0 0
Full Two Years Two Months 25 0 20430401 24999.99 0 0 0 0 0 Full Two Years Two
Months 26 208667 20430401 33574.19 0 0 0 0 0 Full Two Years Two Months 27 50000
20430401 13337.68 0 0 0 0 0 Full Two Years Two Months 28 0 20430401 19985.08 0 0
19985.08 0 0 Full Two Years Two Months 29 0 20430401 10610.17 0 0 22138.89 0 0
Full Two Years Two Months 30 0 20430401 20500 0 0 0 0 0 Full Two Years Two
Months 31 0 20430401 9789.94 0 0 0 0 0 Full Two Years Two Months 32 0 20430401
17111 0 0 0 0 0 Full Two Years Two Months 33 0 20430401 12708.32 3583.33 0 0 0 0
Full Two Years Two Months 34 0 20430401 18829.87 0 0 0 0 0 Full Two Years Two
Months 35 0 20430401 11041.65 0 0 0 0 0 Full Two Years Two Months 36 0 20430401
1251.79 0 0 18961.67 0 0 Full Two Years Two Months 37 0 20430401 30333.33 0 0 0
0 0 Full Two Years Two Months 38 0 20430401 3109.96 0 0 0 0 0 Full Two Years Two
Months 39 0 20430501 14704.58 0 0 0 0 0 Full Two Years Two Months 40 0 20430401
2178.78 0 0 0 0 0 Full Two Years Two Months 41 0 20430401 36000 0 0 0 0 0 Full
Two Years Two Months 42 0 20430401 22624.33 0 0 0 0 0 Full Two Years Two Months
43 0 20430401 2228.5 0 0 7324.66 0 0 Full Two Years Two Months 44 0 20430401
9211.5 0 7115.58 0 0 0 Full Two Years Two Months 45 28536 20430401 8882.67 0 0
5788.03 0 0 Full Two Years Two Months

  

 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.9 to the Form 8-K filed by the Issuing Entity on May 23, 2013

 

 

